                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


                                   )
KHANH PHAN,                        )
          Plaintiff,               )
                                   )     Civil Action No.
            v.                     )     18-cv-12636-NMG
                                   )
JAXX INC.,                         )
            Defendant.             )
                                   )

                                ORDER

GORTON, J.

     For the reasons stated below, the Court will order that

this action be dismissed without prejudice.

     Pro se litigant Khanh Phan has filed a civil complaint

(Docket No. 1) in which he alleges that, through the fault of

the defendant, he lost $20,000 plus interest due to an

unsuccessful wire transfer.    In a Memorandum and Order dated

April 5, 2019 (Docket No. 5), Magistrate Judge Kelley directed

Phan to pay the filing fee or seek leave to proceed in forma

pauperis.    She also directed him to show cause why the action

should not be dismissed for lack of subject matter jurisdiction.

Judge Kelley warned Phan that failure to comply with the order

within thirty-five days could result in dismissal of the action.

     In an Order dated May 13, 2019 (Docket No. 7), Judge Kelley

addressed Phan’s request for counsel and extended the deadline

for resolving the filing fee and responding to the show cause
order to May 28, 2019.   Judge Kelley again warned Phan that

failure to meet this deadline could result in dismissal of the

action without prejudice.

     On May 23, 2019, Phan filed a motion for leave to proceed

in forma pauperis (Docket No. 8).     He has not, however,

responded to the Court’s order to show cause why this action

should not be dismissed for lack of subject matter jurisdiction.

     Upon review of the complaint, the Court finds that this

action is subject to dismissal for lack of subject matter

jurisdiction.    The Court does not discern a claim arising under

federal law, and the amount in controversy does not exceed

$75,000.   See 28 U.S.C. §§ 1331, 1332.

     In accordance with the foregoing, the Court hereby orders

that this action be DISMISSED without prejudice for lack of

subject matter jurisdiction.   The motion for leave to proceed in

forma pauperis shall be terminated as moot.

     So ordered.

                                  /s/ Nathaniel M. Gorton
                                 Nathaniel M. Gorton
                                 United States District Judge
Dated: 6/12/19




                                  2
